office_of_chief_counsel internal_revenue_service memorandum number release date cc ita postu-151942-11 uilc date date to donna l crosby industry counsel telecommunications office of division counsel large business and international cc lb_i ctm sd from andrew m irving senior counsel branch office of associate chief_counsel income_tax and accounting cc ita subject accrual of telephone_excise_tax refund income this advice responds to your request for assistance this advice may not be used or cited as precedent issue when should a business_entity that uses an accrual_method of accounting report income from a telephone_excise_tax refund conclusion such a business_entity should report income from a telephone_excise_tax refund when all the events have occurred that fix the right to receive such income and the amount thereof can be determined with reasonable accuracy in accordance with sec_5 of notice_2006_50 a business_entity should report income on the date the return making the request is filed if it makes a properly substantiated request for refund of the actual amount on an original return otherwise a business_entity generally should report income from a telephone_excise_tax refund when it receives payment or notice that the request for refund has been approved whichever is earlier background postu-151942-11 in notice_2006_50 2006_1_cb_1141 amplified clarified and modified by notice_2007_11 2007_1_cb_405 the internal_revenue_service announced that it will follow the holdings of am bankers ins group v united_states 408_f3d_1328 11th cir 428_f3d_583 6th cir 431_f3d_374 d c cir 447_f3d_190 2d cir and 447_f3d_229 3d cir these cases hold that a telephonic communication for which there is a toll_charge that varies with elapsed transmission time and not distance time-only service is not taxable toll_telephone_service as defined in sec_4252 of the internal_revenue_code accordingly taxpayers were no longer required to pay tax under sec_4251 for nontaxable service which the notice defines as bundled service and long distance service in addition notice_2006_50 notified taxpayers that they could request a refund of tax paid under sec_4251 on nontaxable service that was billed to them during the period after date and before date any taxpayer request for refund of tax on nontaxable service that was billed after date would be denied by the irs because any such request should be directed to the collector sec_5 of notice_2006_50 provides that the irs agrees to credit or refund the amounts paid for nontaxable service if the taxpayer requests the credit or refund in the manner prescribed in the notice sec_5 provides that taxpayers may request a credit or refund of tax on nontaxable service that was billed after date and before date only on their federal_income_tax returns sec_5 provides that the instructions to the applicable federal_income_tax return forms will provide additional guidance the forms and instructions will require taxpayers to certify that the taxpayer has not received from the collector a credit or refund of the tax paid on nontaxable service billed during the relevant period and the taxpayer will not ask the collector for a credit or refund of that tax and has withdrawn any such request that was previously submitted the instructions will also require that taxpayers except for those individuals using the safe_harbor amount retain records that substantiate the request these records should include bills from the collector that show the amount of tax charged for nontaxable service for each month during the relevant period and receipts canceled checks or other evidence that the amount requested was actually paid sec_5 provides that taxpayers other than individual taxpayers may request only the actual amount of tax paid on nontaxable service billed during the relevant period no safe_harbor amount is allowed for entities sec_5 of notice_2006_50 provides that any part of the credit or refund attributable to tax_payments that were deducted as an ordinary and necessary business_expense including in the determination of unrelated_business_taxable_income must be included in income for the taxable_year in which the refund is received or accrued to the sec_5 provides that no documentation will be required to be submitted or kept to support the safe_harbor request it also provides that the amount of this safe_harbor is still under consideration and will be announced in later guidance postu-151942-11 extent that the tax_payments reduced the amount of federal_income_tax or unrelated_business_income_tax imposed sec_5 of notice_2006_50 provides the following interest on the credit or refund included in income if a taxpayer requests a credit or refund of the actual amount of tax paid interest on the credit or refund of the tax paid for nontaxable service must be included as income on the taxpayer's income_tax return for the taxable_year in which the interest is received or accrued thus individuals are generally required to report the interest on their income_tax returns sec_5 of notice_2006_50 provides the following estimated_tax effects although the credit or refund allowed to a taxpayer under this notice will be requested on the taxpayer's income_tax return it is not a credit against tax for purposes of sec_6654 and sec_6655 accordingly the taxpayer may not take the credit or refund into account in determining the amount of the required installments of estimated_tax for in determining the amount of the required installments of estimated_tax for the income attributable to the credit or refund is taken into account on the date the income is paid or credited in the case of a cash_method taxpayer and on the date the return making the request is filed in the case of an accrual_method taxpayer sec_12 of notice_2007_11 provides rules for the business and nonprofit estimation method that eligible entities may use to determine the amount of their credit or refund for nontaxable service eligible entities may but are not required to use that method instead of the actual amount of federal communications excise_tax they paid on nontaxable service to calculate the amount of their credit or refund taxpayers who did not use the safe_harbor amount were required to file form_8913 credit for federal telephone_excise_tax paid with their income_tax return for the tax_year that includes date the instructions for form_8913 state that there are two methods to calculate the credit or refund on form_8913 one method is the actual amount which requires information from the phone bills for the 41-month refund period the other method for eligible entities is the business and nonprofit estimation method the instructions for form_8913 provide the following you must report as interest_income in the year received or accrued the part of your credit or refund attributable to interest from line column e if you deducted any telephone_excise_tax paid you also must include in gross_income in the year received or accrued the smaller of the amount deducted or the rest of postu-151942-11 your credit or refund from line column d except to the extent the deduction did not reduce federal_income_tax announcement 2012_18_irb_876 states that taxpayers have until date to request refunds of the telephone_excise_tax it also states that the irs will not process refund requests submitted after date there has been litigation challenging the validity of notice_2006_50 and a district_court recently addressed this matter in in re long-distance telephone service federal excise_tax refund litigation misc action no rmu d d c date wl u s dist lexis in that opinion the court held that the government violated the procedural requirements of the administrative_procedure_act and that the appropriate remedy was to prospectively vacate notice_2006_50 and remand the matter to the irs analysis sec_451 of the code provides the general_rule that the amount of any item_of_gross_income shall be included in the gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income such amount is to be properly accounted for as of a different period sec_1_451-1 of the income_tax regulations provides in part that gains profits and income are to be included in gross_income for the taxable_year in which they are actually or constructively received by the taxpayer unless includible for a different year in accordance with the taxpayer’s method_of_accounting under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive such income and the amount thereof can be determined with reasonable accuracy where an amount of income is properly accrued on the basis of a reasonable estimate and the exact amount is subsequently determined the difference if any shall be taken into account for the taxable_year in which such determination is made see also kollsman instrument corp v commissioner t c memo aff’d 870_f2d_89 2d cir if a requirement that documentation be submitted is ministerial the requirement does not affect the determination of whether all events that fix the right to receive income or that establish the fact of liability have occurred see revrul_2003_3 2003_1_cb_252 and the cases cited therein revrul_2003_3 holds that an accrual_method taxpayer should include the amount allowed as a state income or franchise tax_refund when the taxpayer receives payment or notice that the refund claim has been approved whichever is earlier the revenue_ruling states that approval by state authorities of state income and franchise tax_refund claims is not ministerial but involves substantive review cf revrul_62_160 1962_2_cb_139 accrual_method taxpayer should accrue interest on a credit or refund of federal tax as of the date the right to receive the credit or refund is determined postu-151942-11 as described above sec_5 of notice_2006_50 provides that in determining the amount of the required installments of estimated_tax for the income attributable to the credit or refund is taken into account on the date the return making the request is filed in the case of an accrual_method taxpayer sec_5 effectively treats the irs approval of a request for refund made on an original return as a ministerial_act if the request was properly substantiated and was for the actual amount of telephone_excise_tax charged and paid for the 41-month refund period it appears to us that the determination in sec_5 of notice_2006_50 is limited to the particular factual situation described in the notice prior to its amplification clarification and modification by notice_2007_11 as contemplated in notice_2006_50 entities on the original return would be making claims for the actual amount of tax on nontaxable service notice_2006_50 states that these taxpayers will be required to retain records that substantiate the request and these records should include phone bills that show the amount of tax charged for nontaxable service for each month during the relevant period as well as evidence that the amount charged was actually paid there was no indication in the notice that the term actual amount meant anything other than the exact amount shown on the records that substantiate the request in other words there was no indication that the actual amount could be established through any other means such as by statistical sampling see 650_f3d_717 n d c cir entities could use the ‘business and nonprofit estimation method’ formula to calculate their refund or gather all their phone records during the refund period instead cf sec_2 of revproc_2011_42 2011_2_cb_318 describes various published guidance permitting the use of statistical sampling notice_2006_50 effectively assumed that in these circumstances approval of the request for refund would generally be ministerial this assumption would not apply outside the specific context addressed in that notice accordingly consistent with sec_5 of notice_2006_50 a business_entity that uses an accrual_method of accounting should report income on the date the return making the request is filed if it makes a properly substantiated request for refund of the actual amount on an original return otherwise a business_entity that uses an accrual_method of accounting generally should report income from a telephone_excise_tax refund when it receives payment or notice that the request for refund has been approved whichever is earlier see revrul_2003_3 please call if you have any questions after notice_2006_50 was issued the irs made a business decision to allow in appropriate circumstances the use of statistical sampling to prove a claim for the actual amount of tax on nontaxable service
